DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20160144912 A (hereafter ‘912’).
Regarding claim 1, ‘912’, as shown in figures 3, 6 and 7a-7c, discloses a display device comprising: 
a display module comprising non-folding portions (UFR) and a folding portion (FR) disposed between the non-folding portions; 
a first supporting member (580; fig. 7c) disposed under the display module, the first supporting member comprising a first supporter (left 580) and a second supporter (right 580) overlapping with the non-folding portions of the display module; 
a second supporting member (588; fig.7c) disposed between the non-folding portions and the first and second supporters and between the first supporter and the second supporter, the second supporting member having a predetermined elasticity; and 
an adhesive member (not shown) attaching the display module to the second supporting member.

    PNG
    media_image1.png
    395
    857
    media_image1.png
    Greyscale

	Regarding claim 2, ‘912’ discloses the display device of claim 1, wherein the second supporting member (588) comprises: 
a third supporter disposed between the first supporter and the non-folding portion of the display module overlapping the first supporter; 
a fourth supporter disposed between the second supporter and the non-folding portion of the display module overlapping the second supporter; and 
a fifth supporter disposed between the first supporter and the second supporter.
	Regarding claim 3, ‘912’ discloses the display device of claim 2, wherein the fifth supporter comprises a plurality of protrusions (inside the opening patterns 582), wherein the folding portion and the non-folding portions are arranged in a first direction (X-direction), and wherein the protrusions extend in a second direction (Y-direction) crossing the first direction and protrude downward more than a lower surface of each of the first and second supporters.
	Regarding claim 4, ‘912’ discloses the display device of claim 2, wherein a lower surface of the fifth supporter is formed flush with a lower surface of each of the first and second supporters (see fig.7b).

Claims 1-4 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0150108 (hereafter Song).
Regarding claim 1, Song, as shown in figures 1 and 4, discloses a  display device comprising: 
a display module comprising non-folding portions (N/A) and a folding portion (F/A) disposed between the non-folding portions; 
a first supporting member (1111) disposed under the display module, the first supporting member comprising a first supporter (left side) and a second supporter (right side) overlapping with the non-folding portions of the display module; 
a second supporting member (108; fig.4) disposed between the non-folding portions and the first and second supporters and between the first supporter and the second supporter, the second supporting member having a predetermined elasticity; and 
an adhesive member (110) attaching the display module to the second supporting member.
	Regarding claim 2, Song discloses the display device of claim 1, wherein the second supporting member (108) comprises: 
a third supporter (left part 105) disposed between the first supporter and the non-folding portion of the display module overlapping the first supporter; 
a fourth supporter (right part 105) disposed between the second supporter and the non-folding portion of the display module overlapping the second supporter; and
a fifth supporter (106-107) disposed between the first supporter and the second supporter.
	Regarding claim 3, Song discloses the display device of claim 2, wherein the fifth supporter comprises a plurality of protrusions (107), wherein the folding portion and the non-folding portions are arranged in a first direction, and wherein the protrusions extend in a second direction crossing the first direction and protrude downward more than a lower surface of each of the first and second supporters.
	Regarding claim 4, Song discloses the display device of claim 2, wherein a lower surface of the fifth supporter is formed flush with a lower surface of each of the first and second supporters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘912’.
	Regarding claim 5, ‘912’ discloses the display device of claim 3, further comprising: 
a sixth supporter disposed under the fifth supporter and the first supporter; and
a seventh supporter disposed under the fifth supporter and the second supporter.
‘912’ does not discloses wherein the sixth supporter and the seventh supporter are spaced apart from each other with respect to a center of the fifth supporter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the sixth supporter and the seventh supporter are spaced apart from each other with respect to a center of the fifth supporter, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In Nerwin v. Erlichman, 168 USPQ 177, 179.
	
    PNG
    media_image2.png
    395
    857
    media_image2.png
    Greyscale

	Regarding claim 6, ‘912’ discloses the display device of claim 5, wherein a portion of the sixth supporter is disposed under a predetermined portion (considering portion under 1st supporter) of the first supporter adjacent to the fifth supporter collinearly connected to a lower portion of the first supporter, and wherein a portion of the seventh supporter is disposed under a predetermined portion (considering portion under 2nd supporter) of the second supporter adjacent to the fifth supporter and the seventh supporter connected to a lower portion of the predetermined portion of the second supporter.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-3 and 5 the claim, a combination of limitations that oil layers respectively disposed on a portion of the sixth supporter facing the fifth supporter and a portion of the seventh supporter overlapping with the fifth supporter, wherein the sixth supporter is integrally provided with the first supporter, and the seventh supporter is integrally provided with the second supporter.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847